COLEMAN, J.
It seems to be conceded by counsel for appellant that the judgment or order of the commissioners court changing the public road was void on its face, upon the ground that the judgment did not affirmatively show the jurisdictional facts. In this aspect of the record, the only question presented for revision, and the only one argued by counsel, is whether the commissioners court, at a subsequent term, had the power and authority, ex mero motu, to set aside the void order or judgment. We do not think the question admits of a doubt. The fact that in the cases cited on brief of appellant’s counsel, the void orders were set aside upon the motion of some party interested, furnishes no argu*652ment in favor of the proposition that without such motion, the court had no jurisdiction to set aside its former void order. In a case like the present, where the public are directly interested, it was the duty of the court to have proceeded as it did, and vacate its former order, by which the public road was illegally changed. Moore v. Easley, 18 Ala. 619; Commissioners Court v. Hearn, 59 Ala. 371; Pettus v. McClannahan, 52 Ala. 55; Glass v. Glass, 76 Ala. 368; Commissioners Court v. Thompson, 18 Ala. 694.
Affirmed.